J-A26044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER L. LEISTER,

                            Appellant                 No. 113 MDA 2015


           Appeal from the Judgment of Sentence December 11, 2014
                in the Court of Common Pleas of Centre County
               Criminal Division at No.: CP-14-SA-0000082-2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 07, 2015

        Appellant, Christopher L. Leister, appeals from the judgment of

sentence imposed pursuant to his summary bench conviction of harassment,

18 Pa.C.S.A. § 2709(a)(1). We affirm.

        The background facts and procedural history of this matter are as

follows.    On July 28, 2014, a citation was filed against Appellant for

harassment.       On August 8, 2014, the magisterial district justice found

Appellant guilty.     On September 5, 2014, Appellant filed an appeal of the

summary conviction to the trial court. The court held a de novo hearing on

December 11, 2014.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A26044-15



       At the hearing, Vincent Perry testified that he and his wife were driving

in their neighborhood on their way home when he noticed Appellant’s vehicle

in his “rear view mirror coming up on [them] pretty fast flashing [its] lights.”

(N.T. Hearing, 12/11/14, at 4-5).          He stated that when he pulled into his

driveway, Appellant drove behind him, exited his vehicle, complained that he

had run a stop sign, threatened to beat up him and his wife approximately

three or four times, and said “he was going to kick [their] ass.” (Id. at 5).

After Appellant threatened them, he started walking toward Mr. Perry and

his wife, who told him to get off their property several times. (See id. at 7).

When Appellant finally got into his car and drove back onto the road, he

stated “I am not on your f’ing property now.           Come on out here and I’ll

[kick] your ass.” (Id. at 8). Mr. Perry’s wife called the police, and Appellant

“peeled out and headed down the hill to his house.” (Id.).

       Conversely, Appellant testified that he asked Mr. Perry to “please quit

running the stop sign,” to which Mr. Perry reacted by threatening to assault

him.    (Id. at 10).      The court did not find Appellant’s testimony to be

credible. (See Trial Court Opinion, 3/09/15, at 2-3).

       At the conclusion of the hearing, the trial court convicted Appellant of

harassment and sentenced him to fines and costs totaling approximately

$450.00. On January 12, 2015, Appellant filed a timely notice of appeal.1

____________________________________________


1
  Appellant filed a timely concise statement of errors complained of on
appeal on February 5, 2015 pursuant to the trial court’s order.     See
(Footnote Continued Next Page)


                                           -2-
J-A26044-15



          Appellant raises two questions for this Court’s review:

          I.    [Whether] the trial court committed an error of law and
          abuse of discretion in finding [Appellant] guilty of 18 Pa.C.S.[A.]
          §[]2709(a)(1), when evidence admitted at trial presented doubt
          as to [Appellant’s] guilt[?]

          II.   [Whether] the trial court committed an error of law and
          abuse of discretion in failing to recognize the de minimis nature
          of [Appellant’s] conduct and dismissing the matter pursuant to
          18 Pa.C.S.A. §[]312[?]

(Appellant’s Brief, at 2) (most capitalization omitted).

          In his first issue, Appellant argues that “[t]he evidence at trial was

insufficient to find, beyond a reasonable doubt, that [Appellant] actually

threatened Mr. Perry.” (Id. at 4). This issue is waived and does not merit

relief.

          It is well-settled that, “when challenging the sufficiency of the

evidence on appeal, [an] [a]ppellant’s 1925 statement must specify the

element or elements upon which the evidence was insufficient in order to

preserve the issue for appeal.” Commonwealth v. Gibbs, 981 A.2d 274,

281 (Pa. Super. 2009), appeal denied, 3 A.3d 670 (Pa. 2010) (citation and

internal quotation marks omitted).

          In the case before us, Appellant’s Rule 1925(b) statement does not

identify which element or elements of harassment the Commonwealth
                       _______________________
(Footnote Continued)

Pa.R.A.P. 1925(b). The trial court filed an opinion on March 9, 2015. See
Pa.R.A.P. 1925(a).




                                            -3-
J-A26044-15


allegedly failed to prove.       (See Statement of Matters Complained of on

Appeal, 2/05/15, at 1 ¶ 1).           Accordingly, Appellant’s challenge to the

sufficiency of the evidence is waived. See Gibbs, supra at 281. Moreover,

even if Appellant had not waived his sufficiency claim, it would not merit

relief.

          Our standard of review of this matter is well-settled:

                 The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted at trial in
          the light most favorable to the verdict winner, there is sufficient
          evidence to enable the fact-finder to find every element of the
          crime beyond a reasonable doubt. In applying [the above] test,
          we may not weigh the evidence and substitute our judgment for
          the fact-finder.    In addition, we note that the facts and
          circumstances established by the Commonwealth need not
          preclude every possibility of innocence. Any doubts regarding a
          defendant’s guilt may be resolved by the fact-finder unless the
          evidence is so weak and inconclusive that as a matter of law no
          probability of fact may be drawn from the combined
          circumstances. The Commonwealth may sustain its burden of
          proving every element of the crime beyond a reasonable doubt
          by means of wholly circumstantial evidence.         Moreover, in
          applying the above test, the entire record must be evaluated and
          all evidence actually received must be considered. Finally, the
          [finder] of fact while passing upon the credibility of witnesses
          and the weight of the evidence produced, is free to believe all,
          part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014) (citation

omitted).

          Section 2709 of the Crimes Code provides, in pertinent part that “[a]

person commits the crime of harassment when, with intent to harass, annoy

or alarm another, the person . . . strikes, shoves, kicks or otherwise subjects

the other person to physical contact, or attempts or threatens to do the

                                         -4-
J-A26044-15


same[.]” 18 Pa.C.S.A. § 2709(a)(1) (emphasis added). “An intent to harass

may be inferred from the totality of the circumstances.” Commonwealth v.

Cox, 72 A.3d 719, 721 (Pa. Super. 2013) (citation omitted).

        In the case sub judice, Mr. Perry testified that Appellant followed him

in his car, approaching quickly, and flashing his lights. (See N.T. Hearing, at

4-5).    After following Mr. Perry and his wife to their property, Appellant

exited his vehicle, uttered profanities at them, and threatened to physically

attack them.     (See id.).   Although repeatedly asked to leave, Appellant

refused to do so until the police were contacted, and he then yelled

obscenities again before he “peeled out and headed down the hill to his

house.” (Id. at 8; see id. at 7). While Appellant gave a different version of

events, the trial court found that he was not credible, a finding that we will

not disturb. (See Trial Ct. Op., at 2-3); see also Harden, supra at 111.

        Therefore, based on the totality of the circumstances and viewing the

evidence in the light most favorable to the Commonwealth as verdict winner,

we conclude that the trial court properly found that the evidence was

sufficient to support Appellant’s harassment conviction on the basis of his

threat to physically harm Mr. Perry and his wife.      See Harden, supra at

111. Appellant’s first issue would not merit relief.

        In his second claim, Appellant argues that, even if the evidence was

sufficient to support his conviction, the trial court erred when it did not

dismiss the harassment charge as de minimis because “[t]he harassment


                                      -5-
J-A26044-15


sought to be prevented with the enactment of 18 Pa.C.S.A. § 2709(a)(1)

was not one neighbor informing another neighbor about a genuine safety

concern.” (Appellant’s Brief, at 8-9). This issue does not merit relief.

      “Our standard of review of [this issue] is to evaluate the trial court’s

ruling for an abuse of discretion.” Commonwealth v. Lutes, 793 A.2d 949,

963 (Pa. Super. 2002) (citation omitted). Section 312 of the Crimes Code,

de mimimis infractions, provides, in pertinent part:

      (a) General rule.─The court shall dismiss a prosecution if,
      having regard to the nature of the conduct charged to constitute
      an offense and the nature of the attendant circumstances, it
      finds that the conduct of the defendant:


                                  *    *    *

            (2) did not actually cause or threaten the harm or evil
      sought to be prevented by the law defining the offense or did so
      only to an extent too trivial to warrant the condemnation of
      conviction[.]

18 Pa.C.S.A. § 312(a)(2). “An offense alleged to be de minimis in nature

should not be dismissed where either harm to the victim or society in fact

occurs.” Lutes, supra at 963 (citation omitted).

      First, we agree with Appellant that the purpose of the harassment

statute is not to prevent “one neighbor [from] informing another neighbor

about a genuine safety concern.” (Appellant’s Brief, at 8-9). However, by

its clear terms, the statute does seek to prevent an individual from

threatening to cause physical harm to another.           See 18 Pa.C.S.A. §

2709(a)(1).

                                      -6-
J-A26044-15


      In this case, when declining to dismiss Appellant’s harassment charge

as de minimis, the trial court stated: “Appellant’s behavior caused Mr. Perry

and his wife annoyance and/or alarm by threatening to subject them to

physical contact. Further, Appellant’s behavior is not of the type customarily

tolerated by society.” (Trial Ct. Op., at 4).

      We agree. Therefore, in reviewing the totality of the circumstances,

we conclude that the trial court did not abuse its discretion in declining to

dismiss Appellant’s harassment charge as de minimis. See Lutes, supra at

963. Appellant’s second issue lacks merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2015




                                      -7-